DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on June 24, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-4 have been amended and] claims 5-7 have been added Accordingly, claims 1-7 are pending in this application, with an action on the merits to follow.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: new claim 6 recites “wherein the folding part fastened by the first and second zippers has a shape of a pocket”, which is not described anywhere in the Specification.  In fact, the term “shape” does not appear anywhere in the Specification.  Also, the subject matter of new claim 7 is not recited anywhere in the Specification (i.e. the term “middle portion” is absent from the Specification).
Claim Objections
Claim 1 is objected to because of the following informalities: in line 18, Applicant recites “the second fastening” which appears to be missing a word and should recite “the second fastening unit”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2-7 at least due to dependency from independent claim 1) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant has amended the claim to recite “a pair of sleeves connected to the coat body, wherein the pair of sleeves are configured to cover and protect the wearer's arms, and are also configured to surround a perimeter of the back support of the seat” (lines 12-14) and “wherein the first fastening unit is configured to couple with the second fastening such that the pair of sleeves are configured to surround the perimeter of the back support of the seat” (lines 18-20) (emphasis added).  The metes and bounds of the dimensions of the pair of sleeves are unclear because the claim has not defined any particular dimensions for the hypothetical seat nor the hypothetical back support of the seat.  Since these dimensions are not recited in the claim, it cannot be determined how long the sleeves must be to meet the limitations of the claim in order to definitely state whether the prior art’s sleeves could surround the supposed perimeter of the hypothetical back support of the hypothetical seat.  Correction is required.  For purposes of examination, the emphasized language is not deemed to further structurally define the dimensions of the 
Regarding claim 5, Applicant recites “wherein the first fastening unit is a female hook, and the second fastening unit is a male hook configured to hook with the female hook such that the combined seat cover and leisure coat is fastened to the seat” (emphasis added).  This limitation reads like a method-of-use limitation, which is improper for a product claim.  Correction is required.  Examiner suggests “wherein the first fastening unit is a female hook, and the second fastening unit is a male hook configured to hook with the female hook such that the combined seat cover and leisure coat is fastenable to the seat”.
Regarding claim 6, Applicant recites “wherein the folding part fastened by the first and second zippers has a shape of a pocket”.  This language is unclear because pockets come in various shapes.  The Specification provides no description of this limitation and the metes and bounds of the claimed “shape” are unclear.  Correction is required.  For purposes of examination, “a shape of a pocket” is not deemed to require any particular specific shape, since pockets have no specific shape.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2012/0311764) in view of Ost et al. (hereinafter “Ost”) (USPN 5,718,000).
Regarding independent claim 1, Warren discloses a combined seat cover and leisure coat (garment #100; Para. 0016 describes that its embodiments can include a jacket, which is a type of “leisure coat”; if the jacket is placed on top of a hypothetical seat, then the jacket can perform the intended use of being a “seat cover”; Examiner notes that the terms “seat” cover and “leisure” coat are statements of intended use that do not further structurally define the claimed invention in any patentable sense, absent further distinguishing structural limitations recited in the claim) comprising: a coat body (Figs. 1-2 show an overall coat body) including a front side and a back side (combination of front left side #102 and front right side #104 defines an overall front side; #106 (exposed in Fig. 2) is a back side), wherein the coat body is configured to cover an upper body and a part of a lower body of a wearer, and is also configured to cover a seat pad and a back support of a seat (the garment #100 is capable of covering portion of the back side of the coat body (Fig. 2; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), wherein the hood is configured to cover the wearer's head, and is also configured to be mounted on a headrest of the seat (the hood is capable of covering and protecting the hypothetical wearer’s head and is capable of being mounted on a hypothetical headrest of the hypothetical seat; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense, absent further distinguishing language in the claim); a folding part (protective flap #118 is configured to fold upwards (Paras. 0005-0006)) provided on a lower portion of the back side of the coat body (Para. 0022; Fig. 2 illustrates the flap #118 is attached to a lower portion of the back side of the garment), wherein the folding part is configured to cover one area of the seat pad of the seat (the flap is capable of covering an arbitrary area of the hypothetical seat pad of the hypothetical seat; Examiner notes that the term "area" is wherein the pair of sleeves are configured to cover and protect the wearer's arms, and are also configured to surround a perimeter of the back support of the seat (the sleeves #108 are capable of covering and protecting the hypothetical wearer’s arms and are capable of being bound to the hypothetical back support of the hypothetical seat in a perimeter-surrounding manner; Examiner notes that the size/dimensions of the hypothetical back support have not been defined, and therefore no particular size limitations for the sleeves’ length are therefore required by the claim language, as best as can be understood), and the pair of sleeves comprises a left sleeve and a right sleeve (there is a left sleeve and a right sleeve among sleeves #108); a first fastening unit positioned on the left sleeve of the pair of sleeves; and a second fastening unit positioned on the right sleeve of the pair of sleeves (the sleeves can each be provided with fasteners to close the ends of the sleeves closest to the wearer’s hands (Para. 0020); this indicates that both the left sleeve and the right sleeve have respective fastening units), wherein the first fastening unit is configured to couple with the second fastening such that the pair of sleeves are configured to surround the perimeter of the back support of the seat (fastener examples are provided, such as snaps, hook-and-loop fasteners, clasps, magnets, buttons (Para. 0020), all of which have complementary units on each cuff ends of the sleeves, as noted above; therefore, in the example of hook-and-loop material, the hook component on one sleeve is at least 
Ost teaches an outer jacket (#300) with a rear-mounted drop-down flap (apron #385) that includes a front panel (#315) and a rear panel (#320).
Warren and Ost teach analogous inventions in the field of jackets with drop-down flaps.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the jacket of Warren from distinct panels joined to one another, as taught by Ost, for a variety of potential reasons, including (but not limited to) allowing the rear panel to be designed with a different type of fabric than the front panel, resulting in greater variety for the aesthetic appearance of the overall garment, and further since the concept of forming a jacket from distinct front and back panels is very well-known in the art.
Regarding claim 2, the modified garment of Warren (i.e. Warren in view of Ost, as explained with respect to claim 1 above) is disclosed such that the fastening units .
Claim 3, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Ost as applied to claim 1 above, and further in view of Blauer et al. (hereinafter “Blauer”) (USPN 6,336,221).
Regarding claim 3, the modified garment of Warren (i.e. Warren in view of Ost, as explained with respect to claim 1 above) teaches all the limitations of claim 1, as set forth above, but is silent to further comprising a first pocket positioned on the left sleeve of the pair of sleeves, and configured to store the first fastening unit; and a second pocket positioned on the right sleeve of the pair of sleeves, and configured to store the second fastening unit (Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention, as it is only directed to an intended use/function of the garment’s structure).
Blauer teaches a jacket (#30) with sleeves (#38/40), the sleeves having respective pockets thereon (pockets are defined by upper patches #74/76, which are attached to the sleeve with seams #39/41; the pockets are designed to be closable with zippers #53/55 or other closures to permit the user to secure storage of gloves, eyewear, medicines or other items within the pockets (Col. 2, Line 66 through Col. 3, Line 10 of Blauer)).
Modified Warren and Blauer teach analogous inventions in the field of jackets with sleeves.  It would have been obvious before the effective filing date of the claimed at least capable of having the cuff-end fasteners (i.e. first and second fastener units) received therein, if the respective sleeves are folded in a manner wherein the cuff ends (with the “fastening units”) are inserted into their respective pockets.
Claim 4, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Ost as applied to claim 1 above, and further in view of Biller (US 2014/0366239).
Regarding claim 4, the modified garment of Warren (i.e. Warren in view of Ost, as explained with respect to claim 1 above) teaches all the limitations of claim 1, as set forth above, and teaches that the protective flap #118 can include a waterproof material layer (Paras. 0021 and 0024) but is silent to specific examples of what the waterproof material is, and is therefore silent to the garment further comprising an anti-slip pad positioned on the folding part, wherein the anti-slip pad is configured to prevent slipping of the folding part on the seat pad of the seat when the folding part is unfolded and contacting with the seat pad of the seat (Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention, as it is only directed to an intended use/function of the garment’s structure).

Modified Warren and Biller teach analogous inventions in the field of jackets with lower extensions.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the non-slip, rubber-coated, waterproof, reinforcing material taught by Biller as the waterproof layer material of choice on the protective flap #118 of Warren in order to provide a flap that has added frictional characteristics while maintaining the desired waterproof behavior.  As a result of the modification, the flap includes a layer of waterproof material in the form of the non-slip, rubber-coated waterproof reinforcing material (from Biller), which is the same, structurally, as the flap (i.e. folding part) including an “anti-slip pad” (i.e. via the non-slip layer), as required by claim 4, wherein the anti-slip pad is configured to prevent slipping of the folding part on the seat pad of the seat when the folding part is unfolded and contacting with the seat pad of the seat (since the non-slip layer is formed of a non-slip material, it is at least capable of preventing slippage of the flap (i.e. folding part) when the flap is unfolded and contacting with a hypothetical seat pad of a hypothetical seat).
Claims 1-3, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ost in view of Blauer.
combined seat cover and leisure coat (outer jacket #300 is a type of coat and is capable of covering a hypothetical seat (Figs. 6-8 of Ost); if the jacket is placed on top of a hypothetical seat, then the jacket can perform the intended use of being a “seat cover”; Examiner notes that the terms “seat” cover and “leisure” coat are statements of intended use that do not further structurally define the claimed invention in any patentable sense, absent further distinguishing structural limitations recited in the claim) comprising: a coat body (see Figs 6-8, which show that the jacket #300 has an overall coat body) including a front panel (#315) and a back panel (#320), wherein the coat body is configured to cover an upper body and a part of a lower body of a wearer, and is also configured to cover a seat pad and a back support of a seat (the jacket #300 is capable of covering and protecting a hypothetical upper body and a part of a hypothetical lower body of a hypothetical wearer and is likewise capable of covering a hypothetical seat pad and hypothetical back support of a hypothetical seat; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense, absent further distinguishing language in the claim; Examiner notes that the term "part" is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a hood (#350) extending from an upper portion of the back panel of the coat body (see Figs. 6 and 7, which illustrate the hood #350 to extend from an arbitrary upper portion of the back panel #320), wherein the hood is configured to cover the wearer's head, and is also configured to be mounted on a headrest of the seat (the hood is capable of covering portion of the back panel of the coat body (Col. 6, Lines 23-30 state that the apron is preferably attached to the interior, bottom surface of the rear panel #320), wherein the folding part is configured to cover one area of the seat pad of the seat (the apron #385 is capable of covering an arbitrary area of the hypothetical seat pad of the hypothetical seat; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), and is also configured to be foldable (as addressed above); a pair of sleeves connected to the coat body (sleeves #325/326 are attached to the coat body), wherein the pair of sleeves are configured to cover and protect the wearer's arms, and are also configured to surround a perimeter of the back support of the seat (the sleeves are capable of covering and protecting the hypothetical wearer’s arms and are capable of being bound to the hypothetical back support of the hypothetical seat in a perimeter-surrounding manner; Examiner notes that the size/dimensions of the hypothetical back support have not been defined, and therefore no particular size limitations for the sleeves’ length are therefore required by the claim language, as best as can be understood), and the pair of sleeves comprises a left sleeve and a right sleeve (one of sleeves #325/326 is a left sleeve and the other is a appears to illustrate fastening units provided on the pair of sleeves (“adjustable cuffs” #370/371 appear to have a type of hook-and-loop fastener), but does not describe these features anywhere in the disclosure, and it cannot be definitely determined whether the adjustable cuffs include respective fastening units. Therefore, Ost is silent to there being a first fastening unit positioned on the left sleeve of the pair of sleeves, and a second fastening unit positioned on the right sleeve of the pair of sleeves, wherein the first fastening unit is configured to couple with the second fastening such that the pair of sleeves are configured to surround the perimeter of the back support of the seat.
Blauer teaches a jacket (#30) with sleeves (#38/40), the sleeves having respective pockets thereon (pockets are defined by upper patches #74/76, which are attached to the sleeve with seams #39/41; the pockets are designed to be closable with zippers #53/55 or other closures to permit the user to secure storage of gloves, eyewear, medicines or other items within the pockets (Col. 2, Line 66 through Col. 3, Line 10 of Blauer)) and the sleeves also including respective cuffs that include an adjustable hook-and-loop elasticized cuff (Col. 4, Lines 15-16 of Blauer).
Ost and Blauer teach analogous inventions in the field of jackets with adjustable cuffs.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the hook-and-loop elasticized adjustable cuff (taught by Blauer) as the adjustable cuff of choice for the adjustable cuffs of Ost in order to provide a cuff that can be adjustably fitted to the specific size of the hypothetical wearer’s wrist, depending on degree of overlap between the hook component and the loop component, as is well-known in the art with respect to 
Regarding claim 2, the modified garment of Ost (i.e. Ost in view of Blauer, as explained above with respect to independent claim 1) is disclosed such that the fastening units are each selected from the group consisting of: female and male hooks, a hook-and-loop fastener, a double-sided tape, a snap button, and a zipper ((hook-and-loop fasteners are used, as explained above).
Regarding claim 3, the modified garment of Ost (i.e. Ost in view of Blauer, as explained above with respect to independent claim 1) is disclosed such that the garment further comprises a first pocket positioned on the left sleeve of the pair of sleeves, and configured to store the first fastening unit; and a second pocket positioned on the right sleeve of the pair of sleeves, and configured to store the second fastening unit (#360/361 are pockets on each respective sleeve #325/326; the pockets are at least capable of having the cuff-end hook-and-loop fasteners received therein, if the .
Claim 4, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ost in view of Blauer as applied to claim 1 above, and further in view of Fernandez (US 2017/0224118).
Regarding claim 4, the modified garment of Ost (i.e. Ost in view of Blauer, as explained above with respect to independent claim 1) teaches all the limitations of claim 1, as set forth above, but is silent to the garment further comprising an anti-slip pad positioned on the folding part, wherein the anti-slip pad is configured to prevent slipping of the folding part on the seat pad of the seat when the folding part is unfolded and contacting with the seat pad of the seat (Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention, as it is only directed to an intended use/function of the garment’s structure).
Fernandez teaches a portable seat cushion that includes a bottom surface #26 (configured to rest against an existing seat) that may include one or more non-slip friction pads “to increase friction and gripping between the bottom surface #26 and any surface the bottom surface #26 contacts in order to allow the seat cushion #20 to be non-slip when the bottom surface #26 comes in contact with a seat, ground surface or other surface upon which the seat cushion #20 rests” (Para. 0041 of Fernandez).
Modified Ost and Fernandez teach analogous inventions that involve devices disclosed to be intended to be sat upon by a user, the device being placed between the wherein the anti-slip pad is configured to prevent slipping of the folding part on the seat pad of the seat when the folding part is unfolded and contacting with the seat pad of the seat (the apron, with the added non-slip friction pads, would be capable of performing this function against a hypothetical seat’s seat pad).
Claims 5 and 7, as best as can be understood. are rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Ost as applied to claim 1 above, and further in view of Arajakis (USPN 9,554,601).
Regarding claim 5, the modified garment of Warren (i.e. Warren in view of Ost, as explained with respect to claim 1 above) teaches all the limitations of claim 1, as set forth above, but is silent to the first fastening unit being a female hook, and the second fastening unit being a male hook configured to hook with the female hook such that the combined seat cover and leisure coat is fastened to the seat.
Arajakis teaches a jacket with a pair of sleeves, wherein each sleeve has a middle portion along its length, each sleeve’s middle portion having a fastener component configured to connect with one another, wherein the fastener components 
Modified Warren and Arajakis teach analogous inventions in the field of sleeved jackets.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the middle portion side-release buckle components #184/186 to the middle portions of the sleeves, respectively, in Warren’s jacket, in order to allow the garment to have an added benefit of connecting the sleeves together to either wrap the jacket around the waist or shoulder, as taught by Arajakis, as noted above.  As a result of the modification, the modified jacket of Warren (i.e. Warren in view of Ost and Arajakis) would include a first fastening unit positioned on the left sleeve of the pair of sleeves (added buckle component #186 from Arajakis is a first fastening unit on the left sleeve); and a second fastening unit positioned on the right sleeve of the pair of sleeves (added buckle component #184 from Arajakis is a second fastening unit on the right sleeve), wherein the first fastening unit is configured to couple with the second fastening such that the pair of sleeves are configured to surround the perimeter of the back support of the seat (claim 1) (as explained above, components #184/186 snap together releasably), such that the combined seat cover and leisure coat is fastened to the seat (claim 5) (as explained above; Examiner notes that the sleeves would be capable of fastening to a hypothetical seat) (i.e. via the modification, the “first” and “second” fastening units would now be constituted by the added side-release components from Arajakis, into modified Warren, and the cuff fasteners relied upon for claim 1’s language of the fastening units would no longer be the structure relied upon for the first and second fastening units (for the purpose of addressing claim 5, which includes all claim 1 limitations as being dependent therefrom), although the cuff fasteners would still be present).
Regarding claim 7, the modified jacket of Warren (i.e. Warren in view of Ost and Arajakis, as explained above with respect to claim 5) teaches that the first fastening unit is positioned on a middle portion of the left sleeve, and the second fastening unit is positioned on a middle portion of the right sleeve (via the modification explained with respect to claim 5 above, the added side-release buckle components are disposed on a middle portion of each respective sleeve).
Claims 5 and 7, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ost in view of Arajakis.
Regarding claim 5 (which depends from independent claim 1), Ost discloses a combined seat cover and leisure coat (outer jacket #300 is a type of coat and is capable of covering a hypothetical seat (Figs. 6-8 of Ost); if the jacket is placed on top of a wherein the coat body is configured to cover an upper body and a part of a lower body of a wearer, and is also configured to cover a seat pad and a back support of a seat (the jacket #300 is capable of covering and protecting a hypothetical upper body and a part of a hypothetical lower body of a hypothetical wearer and is likewise capable of covering a hypothetical seat pad and hypothetical back support of a hypothetical seat; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense, absent further distinguishing language in the claim; Examiner notes that the term "part" is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a hood (#350) extending from an upper portion of the back panel of the coat body (see Figs. 6 and 7, which illustrate the hood #350 to extend from an arbitrary upper portion of the back panel #320), wherein the hood is configured to cover the wearer's head, and is also configured to be mounted on a headrest of the seat (the hood is capable of covering and protecting the hypothetical wearer’s head and is capable of being mounted on a hypothetical headrest of the hypothetical seat; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention portion of the back panel of the coat body (Col. 6, Lines 23-30 state that the apron is preferably attached to the interior, bottom surface of the rear panel #320), wherein the folding part is configured to cover one area of the seat pad of the seat (the apron #385 is capable of covering an arbitrary area of the hypothetical seat pad of the hypothetical seat; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), and is also configured to be foldable (as addressed above); a pair of sleeves connected to the coat body (sleeves #325/326 are attached to the coat body), wherein the pair of sleeves are configured to cover and protect the wearer's arms, and are also configured to surround a perimeter of the back support of the seat (the sleeves are capable of covering and protecting the hypothetical wearer’s arms and are capable of being bound to the hypothetical back support of the hypothetical seat in a perimeter-surrounding manner; Examiner notes that the size/dimensions of the hypothetical back support have not been defined, and therefore no particular size limitations for the sleeves’ length are therefore required by the claim language, as best as can be understood), and the pair of sleeves comprises a left sleeve and a right sleeve (one of sleeves #325/326 is a left sleeve and the other is a right sleeve). Ost appears to illustrate fastening units provided on the pair of sleeves (“adjustable cuffs” #370/371 appear to have a type of hook-and-loop fastener), but does not describe these features anywhere in the disclosure, and it cannot be definitely 
Arajakis teaches a jacket with a pair of sleeves, wherein each sleeve has a middle portion along its length, each sleeve’s middle portion having a fastener component configured to connect with one another, wherein the fastener components include a female side-release buckle #186 (Fig. 5 of Arajakis) and a male side-release buckle #184 (Fig. 5 of Arajakis) (i.e. side-release buckles are at least types of hooks, when interpreting the claims in light of Applicant’s disclosure; Examiner notes that Applicant’s “female hook 53” and “male hook 51” in Fig. 5 are illustrated as side-release buckle components).  Arajakis’ buckle components are configured to releasably connect to one another to allow the sleeves to be attached and create a closed loop that can allow the sleeves, when connected, to wrap around the waist of the wearer (Fig. 4 of Arajakis) or the loop can be worn over a shoulder (Fig. 9 of Arajakis).
Ost and Arajakis teach analogous inventions in the field of sleeved jackets. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the middle portion side-release such that the combined seat cover and leisure coat is fastened to the seat (claim 5) (as explained above; Examiner notes that the sleeves would be capable of fastening to a hypothetical seat).

Regarding clam 7 (which depends from independent claim 1), Ost discloses a combined seat cover and leisure coat (outer jacket #300 is a type of coat and is capable of covering a hypothetical seat (Figs. 6-8 of Ost); if the jacket is placed on top of a hypothetical seat, then the jacket can perform the intended use of being a “seat cover”; wherein the coat body is configured to cover an upper body and a part of a lower body of a wearer, and is also configured to cover a seat pad and a back support of a seat (the jacket #300 is capable of covering and protecting a hypothetical upper body and a part of a hypothetical lower body of a hypothetical wearer and is likewise capable of covering a hypothetical seat pad and hypothetical back support of a hypothetical seat; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense, absent further distinguishing language in the claim; Examiner notes that the term "part" is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a hood (#350) extending from an upper portion of the back panel of the coat body (see Figs. 6 and 7, which illustrate the hood #350 to extend from an arbitrary upper portion of the back panel #320), wherein the hood is configured to cover the wearer's head, and is also configured to be mounted on a headrest of the seat (the hood is capable of covering and protecting the hypothetical wearer’s head and is capable of being mounted on a hypothetical headrest of the hypothetical seat; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense, absent further distinguishing language in the claim); a folding portion of the back panel of the coat body (Col. 6, Lines 23-30 state that the apron is preferably attached to the interior, bottom surface of the rear panel #320), wherein the folding part is configured to cover one area of the seat pad of the seat (the apron #385 is capable of covering an arbitrary area of the hypothetical seat pad of the hypothetical seat; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), and is also configured to be foldable (as addressed above); a pair of sleeves connected to the coat body (sleeves #325/326 are attached to the coat body), wherein the pair of sleeves are configured to cover and protect the wearer's arms, and are also configured to surround a perimeter of the back support of the seat (the sleeves are capable of covering and protecting the hypothetical wearer’s arms and are capable of being bound to the hypothetical back support of the hypothetical seat in a perimeter-surrounding manner; Examiner notes that the size/dimensions of the hypothetical back support have not been defined, and therefore no particular size limitations for the sleeves’ length are therefore required by the claim language, as best as can be understood), and the pair of sleeves comprises a left sleeve and a right sleeve (one of sleeves #325/326 is a left sleeve and the other is a right sleeve). Ost appears to illustrate fastening units provided on the pair of sleeves (“adjustable cuffs” #370/371 appear to have a type of hook-and-loop fastener), but does not describe these features anywhere in the disclosure, and it cannot be definitely determined whether the adjustable cuffs include respective fastening units. Therefore, 
Arajakis teaches a jacket with a pair of sleeves, wherein each sleeve has a middle portion along its length, each sleeve’s middle portion having a fastener component configured to connect with one another, wherein the fastener components include a female side-release buckle #186 (Fig. 5 of Arajakis) and a male side-release buckle #184 (Fig. 5 of Arajakis) (i.e. side-release buckles are at least types of hooks, when interpreting the claims in light of Applicant’s disclosure; Examiner notes that Applicant’s “female hook 53” and “male hook 51” in Fig. 5 are illustrated as side-release buckle components).  Arajakis’ buckle components are configured to releasably connect to one another to allow the sleeves to be attached and create a closed loop that can allow the sleeves, when connected, to wrap around the waist of the wearer (Fig. 4 of Arajakis) or the loop can be worn over a shoulder (Fig. 9 of Arajakis).
Ost and Arajakis teach analogous inventions in the field of sleeved jackets. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the middle portion side-release buckle components #184/186 to the middle portions of the sleeves, respectively, in Ost’s jacket, in order to allow the garment to have an added benefit of connecting the portion of the left sleeve, and the second fastening unit is positioned on a middle portion of the right sleeve (claim 7) (via the modification explained with respect to claim 5 above, the added side-release buckle components are disposed on a middle portion of each respective sleeve).
Claim 6, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Ost as applied to claim 1 above, and further in view of Kester (US 2001/0025384).
Regarding claim 6, the modified jacket of Warren (i.e. Warren in view of Ost, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, but does not teach that the jacket further comprises a first zipper configured to fasten one side of the folding part to the back panel; and a second zipper configured to fasten another side of the folding part to the 
Kester teaches a jacket with a folding drop-down panel that includes side edges that have zipper components (#176 and #178; Fig. 5 of Kester) configured to fasten to corresponding zipper components to assist in holding the panel in a folded configuration when not deployed downwards (Fig. 4 of Kester; Para. 0049).
Modified Warren and Kester teach analogous inventions in the field of drop-down panels.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the side zippers taught by Kester to the side edges of the flap #118 of Warren in order to allow the flap to be more securely held in the folded position.
Claim 6, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ost in view of Blauer as applied to claim 1 above, and further in view of Kester.
Regarding claim 6, the modified jacket of Ost (i.e. Ost in view of Blauer, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, but does not teach that the jacket further comprises a first zipper configured to fasten one side of the folding part to the back panel; and a second zipper configured to fasten another side of the folding part to the back panel, wherein the folding part fastened by the first and second zippers has a shape of a pocket.
Kester teaches a jacket with a folding drop-down panel that includes side edges that have zipper components (#176 and #178; Fig. 5 of Kester) configured to fasten to 
Modified Ost and Kester teach analogous inventions in the field of drop-down panels.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the side zippers taught by Kester to the side edges of the apron #385 of Ost in order to allow the apron to be more securely held in the folded position.
Response to Arguments
Applicant's arguments filed June 24, 2021, with respect to the prior-art based arguments directed towards the 35 U.S.C. 103 rejections against claims 1-4, have been fully considered but they are not persuasive (these arguments are addressed below).  Examiner notes that claims 5-7 are new claims, and are addressed above for the first time via 35 U.S.C. 103.
Applicant argues that “[i]n the cited references, there is no disclosure related to any structure that would fix a coat or cover on the back support of the seat” and that “if the coats described in the cited references are placed on the seat, those coats would go away from the seat in response to movements of a vehicle (e.g., cornering or accelerating)”.  Examiner notes that all of the structural limitations required by independent claim 1 are met by the prior art.  Applicant’s arguments are directed towards the intended use of the device.  As noted above and previously, the fasteners located at least at the cuffs of the sleeves of modified Warren and modified Ost include hook-and-loop fastening components.  Since each sleeve cuff includes a hook component and a loop component, one sleeve’s hook component is at least capable of 
Conclusion
Applicant's amendment necessitated new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.